Citation Nr: 1216300	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  10-07 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include asbestosis, due to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active military service from December 1968 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran initially requested a hearing before the Board but withdrew his request in March 2012.

It appears that the issue of entitlement to service connection for colon cancer as secondary to exposure to asbestos has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, this matter is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a pulmonary disorder, asbestosis, due to in-service asbestos exposure.  In the January 2010 statement of the case, VA conceded that he had been exposed to asbestos during service; however, the evidence is not clear whether he suffers a pulmonary disability, such as asbestosis, as a result of this exposure.  

While the Veteran had a VA examination in November 2009, the nurse practitioner did not address the significance of past diagnosis of asbestos-related abnormalities and disorders.  The Board, therefore, must return this examination report as being inadequate for rating purposes.  38 C.F.R. § 4.2.  See generally Hampton v. Gober, 10 Vet. App. 481 (1997) (VA examination which does not contain an express finding regarding a disability for which an examination was requested is not sufficient to satisfy the duty to assist).

Accordingly, the Board finds that a remand is necessary so that a VA examination can be scheduled with a pulmonary specialist to determine whether the Veteran has an asbestos-related pulmonary disability.  In the examination report, the examiner must address the March 1997 and June 2001 letters from J.N.P. and accompanying radiographic interpretations from the Department of Health and Human Resources (DHHS) Centers for Disease Control (CDC).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a pulmonary specialist.  The claims file and a copy of this remand must be provided to the pulmonary specialist and he or she must indicate review of these items in the examination report.

The pulmonary specialist is asked to indicate whether (A) does the Veteran actually have an asbestos-related pulmonary disability, and if so, (B) indicate whether it is at least as likely as not (50 percent or more) that the disability is the result of asbestos exposure during service.

The examiner must address the 1997 and 2001 radiographic interpretations from DHHS, CDC.  Specifically, it appears that the Veteran had circumscribed plaques or pleural thickening of the left and right and small opacities.  Retesting in May 2001 also appears to show small opacities.

All diagnosis and opinions must be supported by rationale.

2.  Then, readjudicate the Veteran's claim on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


